                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

PRIMERICA LIFE INSURANCE                     §
COMPANY,                                     §
                                             §
              Plaintiff,                     §
                                             §
v.                                           §
                                             §   CIVIL ACTION NO. 5:21-cv-00285
SHERRY MARBURGER,                            §
GARY MARBURGER, DANNY                        §
MARBURGER, AND SALLY                         §
MARBURGER PERKINSON,                         §
                                             §
              Defendants.                    §

                            COMPLAINT FOR INTERPLEADER

       Plaintiff Primerica Life Insurance Company (“Primerica”) files this Complaint for

Interpleader, and states:

                                        PARTIES

       1.     Plaintiff. Primerica is a Tennessee corporation with its principal place of

business in Duluth, Georgia. Primerica is a citizen of Tennessee and Georgia within the

meaning of 28 U.S.C. § 1332(c).

       2.     Defendant Sherry Marburger. Defendant and claimant Sherry Marburger

(“Sherry”) is an individual and citizen of Texas, and currently an incarcerated person at

Bexar County Adult Detention Center, SID 1133919, 200 N. Comal Street, San Antonio,

Texas 78207, and may be served by serving the employee designated by the warden of

Bexar County Adult Detention Center to serve as an agent for service of civil process.



____________________________________________________________________________________________
COMPLAINT FOR INTERPLEADER                                                           PAGE 1
       3.     Defendant Gary Marburger. Defendant and claimant Gary Marburger

(“Gary”) is an individual and citizen of Texas, and may be served at 2704 N. Uvalde Hwy.,

Crystal City, Texas 78839.

       4.     Defendant Danny Marburger. Defendant and claimant Danny Marburger

(“Danny”) is an individual and citizen of Texas, and may be served at 1822 Mills Street,

Waller, Texas 77484.

       5.     Defendant Sally Marburger Perkinson. Defendant and claimant Sally

Marburger Perkinson (“Sally”) is an individual and citizen of Texas, and may be served at

16623 Snell Meadows, San Antonio, Texas 78247.

                             JURISDICTION AND VENUE

       6.     Jurisdiction. This Court has jurisdiction under 28 U.S.C. § 1332, as there is

complete diversity between Primerica, on the one hand, and Sherry, Gary, Danny and Sally

(collectively, the “Defendants”), on the other hand, and the amount in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs.

       7.     Venue. Venue is proper in this Court under 28 U.S.C. § 1397 because this

is an interpleader action and at least one of the Defendants resides in this district.

                                   OPERATIVE FACTS

       8.     The Policy. On March 18, 2003, Primerica issued its policy no. 0432939444

(the “Policy”) to Jon Marburger (“Jon”) under which he was originally provided life

insurance coverage in the amount of $341,000. Sherry was designated as the primary

beneficiary of Jon’s coverage under the Policy, and no contingent beneficiary was

designated.

____________________________________________________________________________________________
COMPLAINT FOR INTERPLEADER                                                               PAGE 2
           9.       Jon’s Death. On March 24, 2020, Jon died from gunshot wounds. At the

time of his death, the Policy provided $446,000 in life insurance coverage (the “Policy

Proceeds”).

           10.      Sherry is Accused of Killing Jon. Sherry has been arrested and charged

with killing Jon. This matter is still pending, and no criminal trial has been set.

           11.      Statutory Forfeiture. Pursuant to Texas Estates Code § 201.058 and Texas

Insurance Code § 1103.151, a designated beneficiary under a life insurance policy is

disqualified from receiving the policy proceeds if the beneficiary “willfully caused the

death of the insured.” In such cases, the contingent beneficiary receives the Policy

Proceeds. If no contingent beneficiary has been designated, then the proceeds are paid to

the insured’s “nearest relative.” Texas Insurance Code § 1103.152. The Policy provides

that if no contingent beneficiary has been designated, the estate of the insured becomes the

contingent beneficiary. However, as of the date of this filing, no estate proceeding has

been initiated for Jon. Based on the foregoing, Primerica has identified Jon’s uncles and

aunt, Gary, Danny and Sally, as Jon’s nearest relatives. 1 If and when an estate proceeding

is established, Primerica will amend to add the administrator as a party.

           12.      Primerica’s Possible Multiple or Double Liability.                           Primerica has a

reasonable doubt as to whom, between and among the Defendants, is entitled to the Policy

Proceeds. Primerica seeks resolution of conflicting claims in good faith. Primerica is or

may be exposed to double or multiple liability. Primerica has no interest whatsoever in the



1
    Upon information and belief, Jon had no children or siblings and his parents are deceased.

    ____________________________________________________________________________________________
COMPLAINT FOR INTERPLEADER                                                                                PAGE 3
Policy Proceeds other than fulfilling its contractual obligation to pay the sums due to the

appropriate party. Accordingly, Primerica has no independent liability to any of the

Defendants and is a disinterested stakeholder in this case.

       13.    Retention of Counsel. As a result of the present controversy, Primerica had

to retain the undersigned counsel and has agreed to pay attorneys’ fees and costs of Court.

                                 CLAIMS FOR RELIEF

       14.    Interpleader. Primerica has a good faith doubt as to whom the Policy

Proceeds are owed. Primerica admits its obligation to pay the Policy Proceeds but cannot

pay those Policy Proceeds in the face of possible competing claims without subjecting itself

to the possibility of double or multiple liability. Primerica is a disinterested stakeholder

with respect to the Policy Proceeds and claims no beneficial interest therein, except for

attorneys’ fees and costs incurred in connection with this interpleader. Furthermore,

Primerica has no independent liability to any claimant in this interpleader. Primerica shall,

upon the granting of its interpleader, pay into the Registry of the Court the Policy Proceeds,

together with any legal interest due thereon through the date of the interpleader.

       15.    Attorneys’ Fees. Primerica is entitled to its reasonable and necessary

attorneys’ fees and costs in connection with its claim for interpleader.

                                         PRAYER

       16.    Relief Requested. Primerica respectfully requests the following relief:

              a.     That Defendants be served with process and be required to answer in
                     the time and manner prescribed by law;

              b.     That the Court grant the interpleader and accept the Policy Proceeds
                     into its Registry;

____________________________________________________________________________________________
COMPLAINT FOR INTERPLEADER                                                             PAGE 4
             c.     That each of the Defendants be ordered to interplead and settle among
                    themselves their rights and claims regarding the Policy and Policy
                    Proceeds;

             d.     That upon final hearing, the Defendants, for themselves, their heirs,
                    legal representatives, successors, and assigns, and all other persons
                    claiming by, through, or under them, be permanently enjoined and
                    restrained from instituting or prosecuting any proceeding in any state
                    or United States Court against Primerica and its agents and
                    representatives regarding the Policy and Policy Proceeds;

             e.     That Primerica be awarded its reasonable attorneys’ fees and costs of
                    Court in connection with this interpleader;

             f.     That Primerica, its agents and representatives be fully and finally
                    discharged from further liability to the Defendants; and

             g.     That the Court grant Primerica all such other and further relief, both
                    general and special, at law or in equity, to which it may show itself
                    justly entitled.

                                          Respectfully submitted,

                                          By:    /s/ Bill E. Davidoff
                                                 Bill E. Davidoff
                                                 State Bar No. 00790565
                                                 Attorney-in-Charge
                                                 bill.davidoff@figdav.com

                                          FIGARI + DAVENPORT, LLP
                                          901 Main Street, Suite 3400
                                          Dallas, Texas 75202
                                          Tel: 214.939.2000
                                          Fax: 214.939.2090

                                          ATTORNEYS FOR PLAINTIFF
                                          PRIMERICA LIFE INSURANCE COMPANY




____________________________________________________________________________________________
COMPLAINT FOR INTERPLEADER                                                           PAGE 5
